  Case 19-32928        Doc 28     Filed 09/27/19 Entered 09/27/19 14:43:22               Desc Main
                                    Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re:                                                   Case No.: 19-32928

Rancher’s Legacy Meat Co.,                               Chapter 11

                        Debtor.


ORDER AUTHORIZING THE PAYMENT OF PREPETITION CLAIMS OF CERTAIN
                       CRITICAL VENDORS


         This matter came before the Court upon the motion (the “Motion”)1 of Rancher’s Legacy

Meat Co., debtor and debtor-in-possession in the above-referenced case (“Debtor”) for entry of

an order on an expedited basis authorizing the payment of prepetition amounts due to certain

critical vendors; and it appearing that such relief is in the best interests of the Debtor and its

estate and creditors; and it appearing that due and proper notice has been given under the

circumstances; and it appearing that no other notice is necessary; and the Court being otherwise

fully advised of the premises; and in light of the circumstances of the relief requested; and

sufficient cause appearing therefor,

IT IS HEREBY ORDERED that:

         1.     The Debtor’s request for an expedited hearing with respect to the Motion is

hereby granted.

         2.     Except as otherwise Ordered herein, the Motion shall be continued to 1:30 p.m.

on October 2, 2019. Debtor’s counsel shall file and serve an appropriate notice of continued

hearing.



         1
               All capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Motion.


1191767 v1
  Case 19-32928       Doc 28      Filed 09/27/19 Entered 09/27/19 14:43:22            Desc Main
                                    Document     Page 2 of 3


         3.    The Debtor is authorized, as set forth in the Court’s prior Order Authorizing

Interim Use of Cash Collateral and Granting Adequate Protection, to make payment in

satisfaction of the prepetition claims of the Critical Vendors identified on the attached Exhibit

A.

         4.    Nothing in this Order shall be deemed to constitute an assumption or rejection of

any executory contract or agreement between the Debtor and any Critical Vendor to make any of

the payments authorized herein.

         5.    Nothing in this Order or in the Motion shall be construed as prejudicing the

Debtor’s right to dispute or contest the amount or validity of any claims asserted against the

Debtor by any of the Critical Vendors.

         6.    This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

         7.    This Order is effective immediately upon its entry.



Dated: September 27, 2019

                                      /e/ Michael E. Ridgway
                                      ____________________________________
                                      Michael E. Ridgway
                                      CHIEF UNITED STATES BANKRUPTCY JUDGE

                                       NOTICE OF ELECTRONIC ENTRY AND
                                       FILING ORDER OR JUDGMENT
                                       Filed and Docket Entry made on09/27/2019
                                       Lori Vosejpka, Clerk, by MJS




                                                    2
1191767 v1
  Case 19-32928      Doc 28        Filed 09/27/19 Entered 09/27/19 14:43:22        Desc Main
                                     Document     Page 3 of 3


                                            Exhibit A

        Name of Creditor             Nature of Goods/Services Provided      Pre-petition Amount
                                                                                     Due
United Staffing Solutions, Inc      Temporary labor agency                        $3,123.79
Team Personnel                      Temporary labor agency                       $14,388.28
Award Staffing                      Temporary labor agency                        $1,636.74
Pro Cleaning Brother's Services,    production plant cleaning company             $3,558.03
LLC
Definitive Technology               serves as Company's technology               $4,193.16
Solutions, Inc. (DTS)               department (IT) - handles all aspects
                                    of IT department including IT
                                    equipment provider/technology
                                    troubleshooter/etc.
                                                             TOTAL                $26,900




1182790 v1
